Exhibit 10.13

PUBLIC STORAGE

2007 EQUITY AND PERFORMANCE-BASED INCENTIVE COMPENSATION PLAN, AS AMENDED

FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (the “Option Agreement”) is made as of the ____ day
of _________, 201__, (the “Grant Date”), by and between Public Storage
(the “Trust”) and __________________, (the “Optionee”).  Capitalized terms
not otherwise defined herein shall have the meanings ascribed to them in the
Trust’s 2007 Equity and Performance-Based Incentive Compensation Plan, as
amended (the “Plan”).

WHEREAS, the Board of Trustees of the Trust (the “Board”) has duly adopted, and
the shareholders of the Trust have duly approved, the Plan, which provides for
the grant to employees and Trustees of the Trust and its Subsidiaries
and Service Providers of options for the purchase of shares of the Trust’s
 Shares of beneficial interest, par value $.10 per share (the “Common
Stock”), which may be granted from time to time as the Committee so determines;

WHEREAS, the Trust has determined that it is desirable and in its best interests
to grant to the Optionee, pursuant to the Plan, options to purchase a certain
number of shares of Common Stock as compensation for services rendered to
the Trust, and/or in order to provide the Optionee with an incentive to advance
the interests of the Trust, all according to the terms and conditions set
forth herein;

NOW,  THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto do hereby agree as follows:

1.



GRANT OF OPTION.

Subject to the terms of the Plan (the terms of which are incorporated
by reference herein), the Trust hereby grants to the Optionee the right and
option (the “Option”) to purchase from the Trust, on the terms and subject to
the conditions hereinafter set forth, ________ shares of Common Stock.   This
Option shall not constitute an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended.

2.



PRICE.

The purchase price (the “Option Price”) of the shares of Common Stock subject to
the Option evidenced by this Option Agreement is $_________ per share (the
Fair Market Value on the Grant Date).

3.



VESTING AND EXERCISE OF OPTION.

Except as otherwise provided herein, the Option granted pursuant to this Option
Agreement shall be subject to exercise as follows:

3.1Vesting and Time of Exercise of Option.

Except as otherwise provided in this Option Agreement, the Option vests and
becomes exercisable only during the Optionee’s period of Service.  Subject to
the foregoing Service requirement, the Option vests and Optionee may exercise
the Option (subject to the limitations on exercise set forth in the Plan or in
this Option Agreement), in installments as determined by the Committee as
follows: [   ].   The foregoing installments, to the extent not exercised, shall
accumulate and be exercisable, in whole or in part, at any time and from time to
time, after becoming exercisable and prior to the termination of the Option;
provided, that no single exercise of the Option shall be for less than 100
shares, unless the number of shares purchased is the total number at the time
available for purchase under this Option.

3.2Exercise by Optionee and Compliance with Trading Blackout Periods and Company
Securities Trading Policy.

During the lifetime of the Optionee, only the Optionee (or, in the event of the
Optionee’s legal incapacity or incompetency, the Optionee’s guardian or legal
representative) or a person or entity to whom the Optionee has 



1

 

--------------------------------------------------------------------------------

 

transferred the Option in accordance with Section 6 hereof may exercise
the Option.  The Optionee agrees to comply with any trading blackout periods and
securities trading policies implemented by the Trust.

3.3Term of Option.

The Option shall have a term of [   ] years, subject to earlier termination in
accordance with this Option Agreement or the terms of the Plan as determined by
the Committee.

3.4Limitations on Exercise of Option.

In no event may the Option be exercised, in whole or in part, after ten years
following the Grant Date, or after the occurrence of an event referred to in
Section 8 below which results in termination of the Option.  In no event may the
Option be exercised for a fractional Share.

3.5Termination of Employment or Other Relationship.

Subject to Sections 3.6 and 3.7 hereof, upon the termination of (i)
the employment of the Optionee by the Trust or any Subsidiary or Service
Provider or service as a Trustee, or (ii) a Service Provider’s relationship with
the Trust, the Optionee shall have the right at any time within 30 days after
such termination and prior to termination of the Option pursuant to Section
3.4 above, to exercise, in whole or in part, any vested Option held by such
Optionee at the date of such termination, to the extent such Option was
exercisable immediately prior to such termination.  Any Option not vested on the
date of such termination of Service shall immediately terminate.

3.6Rights in the Event of Death.

If the Optionee dies while employed by the Trust, a Subsidiary or a Service
Provider, or while serving as a Trustee or Service Provider, the executors or
administrators or legatees or distributees of the Optionee’s estate shall have
the right, at any time within one year after the date of the Optionee’s death
and prior to termination of the Option pursuant to Section 3.4 above, to
exercise the Option with respect to all shares subject to the Option, whether or
not the Option was exercisable immediately prior to the Optionee’s death.

3.7Rights in the Event of Disability.

If the Optionee terminates employment with the Trust, a Subsidiary, or a
Service  Provider, or if the Optionee ceases to be a Service Provider or
Trustee, by reason of Disability (as defined under the Plan) of the Optionee,
then the Optionee shall have the right, at any time within one year after the
date of the Optionee’s Disability and prior to termination of the Option
pursuant to Section 3.4 above, to exercise the Option with respect to all shares
subject to the Option, whether or not the Option was exercisable immediately
prior to the Optionee’s Disability. 

3.8Reduction in Number of Shares Subject to Option.

The number of shares of Common Stock which may be purchased upon exercise of
the Option pursuant to this Section 3 shall be reduced by the number of
shares previously purchased upon exercise of the Option pursuant to this Section
3.

4.



METHOD OF EXERCISE OF OPTION.

The Option may be exercised to the extent that it has become
exercisable hereunder by delivery to the Trust on any business day, at its
principal office addressed to the attention of the Committee, of written notice
of exercise, which notice shall specify the number of shares for which the
Option is being exercised, and shall be accompanied by payment in full of the
Option Price of the shares for which the Option is being exercised.  Payment of
the Option Price for the shares of Common Stock purchased pursuant to the
exercise of the Option shall be made (a) in cash or by check payable to the
order of the Trust; (b) through the tender to the Trust of shares of Common
Stock, which shares shall be valued, for purposes of determining the extent to
which the Option Price has been paid thereby, at their Fair Market Value on the
date of exercise; or (c) by a combination of the methods described in (a) and
(b).  Payment in full of the Option Price need not accompany the written notice
of exercise provided the notice directs that the Common Stock certificate or



2

 

--------------------------------------------------------------------------------

 

certificates for the shares for which the Option is exercised be delivered to a
specified licensed broker applicable to the Trust as the agent for the Optionee
and, at the time such shares of Common Stock certificate or certificates are
delivered, the broker tenders to the Trust cash (or cash equivalents acceptable
to the Trust) equal to the Option Price plus the amount, if any, of federal
and/or other taxes which the Trust may, in its judgment, be required to withhold
with respect to the exercise of the Option.  An attempt to exercise the Option
granted other than as set forth above shall be invalid and of no force
or effect.  Promptly after the exercise of the Option and the payment in full of
the Option Price of the shares of Common Stock covered thereby, the Optionee
shall be entitled to the issuance of a Common Stock certificate or certificates
evidencing the Optionee’s ownership of such shares.

5.



PARACHUTE LIMITATIONS.

Notwithstanding any other provision of this Option Agreement or of any other
agreement, contract, or understanding heretofore or hereafter entered into by a
Optionee with the Trust or any Subsidiary, except an agreement, contract
or understanding hereafter entered into that expressly addresses Section 280G or
Section 4999 of the Code and modifies or excludes application of this paragraph
(an “Other Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Optionee
(including groups or classes of participants or beneficiaries of which the
Optionee is a member), whether or not such compensation is deferred, is in cash,
or is in the form of a benefit to or for the Optionee (a “Benefit Arrangement”),
if the Optionee is a “disqualified individual,” as defined in Section 280G(c) of
the Code, any Option held by that Optionee and any right to receive any payment
or other benefit under this Option Agreement shall be reduced (i) to the extent
that such right to exercise, vesting, payment, or benefit, taking into account
all other rights, payments, or benefits to or for the Optionee under this
Option Agreement, all Other Agreements, and all Benefit Arrangements, would
cause any payment or benefit to the Optionee under this Option Agreement to be
considered a  “parachute payment” within the meaning of Section 280G(b)(2) of
the Code as then in effect (a “Parachute Payment”), but only (ii) if, as a
result of receiving a Parachute Payment, the aggregate after-tax amounts
received by the Optionee from the Trust under this Option Agreement, all Other
Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Optionee without causing any such
payment or benefit to be considered a Parachute Payment.  In the event that the
receipt of any such right to exercise, vesting, payment, or benefit under this
Option Agreement, in conjunction with all other rights, payments, or benefits to
or for the Optionee under any Other Agreement or any Benefit Arrangement would
cause the Optionee to be considered to have received a Parachute Payment under
this Option Agreement that would have the effect of decreasing the after-tax
amount received by the Optionee as described in clause (ii) of the preceding
sentence, then those rights, payments, or benefits under this Option Agreement,
any Other Agreements, and any Benefit Arrangements that should be reduced or
eliminated so as to avoid having the payment or benefit to the Optionee under
this Option Agreement be deemed to be a Parachute Payment shall be reduced in
the following order: (x) cash payments that do not constitute deferred
compensation within the meaning of Section 409A of the Code, (y) welfare or
in-kind benefits and (z) cash payments that constitute deferred compensation, in
each case, beginning with payments or benefits that are to be paid the farthest
in time from the date of such reduction.

6.



LIMITATIONS ON TRANSFER.

The Option is not transferable by the Optionee, other than by will or the laws
of descent and distribution in the event of death of the Optionee, and except
that the Optionee may transfer the Option in whole or in part to (i) the spouse,
children (including step-children and adopted children) or grandchildren of the
Optionee (“Family Members”), (ii) a trust for the exclusive benefit of one or
more Family Members, or (iii) a partnership of which the Optionee and/or one or
more Family Members are the only partners, provided that the transferee, in
connection with the transfer, agrees in writing to be bound by all of the terms
of this Option Agreement and the Plan and further agrees not to transfer the
Option other than by will or the laws of descent and distribution in the event
of the death of the transferee.  Following any transfer permitted by
this Section 6, the transferee shall have all of the rights of the
Optionee hereunder, and the Option shall be exercisable by the transferee only
to the extent that the Option would have been exercisable by the Optionee had
the Option not been transferred.  The Option shall not be pledged or
hypothecated (by operation of law or otherwise) or subject to execution,
attachment or similar processes.

7.



RIGHTS AS SHAREHOLDER.

Neither the Optionee, nor any executor, administrator, distributee or legatee of
the Optionee’s estate, nor any transferee hereof shall be, or have any of the
rights or privileges of, a shareholder of the Trust in respect of any shares of
Common Stock issuable hereunder unless and until such shares have been
fully paid and certificates representing such



3

 

--------------------------------------------------------------------------------

 

shares have been endorsed, transferred and delivered, and the name of the
Optionee (or of such personal representative, administrator, distributee or
legatee of the Optionee’s estate, or of such transferee) has been entered as the
shareholder of record on the books of the Trust.

8.



EFFECT OF CHANGES IN CAPITALIZATION.

8.1Changes in Shares.

If the number of outstanding shares of Common Stock is increased or decreased
or changed into or exchanged for a different number or kind of stock or
other securities of the Trust by reason of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Trust occurring after the date the Option is granted, a proportionate and
appropriate adjustment shall be made by the Trust in the number and kind of
shares subject to the Option, so that the proportionate interest of the Optionee
immediately following such event shall, to the extent practicable, be the same
as immediately prior to such event.  Any such adjustment in the Option shall
not change the total Option Price with respect to shares subject to the
unexercised portion of the Option but shall include a corresponding
proportionate adjustment in the Option price per share.  In the event of a
spin-off by the Trust of the shares of a subsidiary, a stock dividend for which
the Trust will claim a dividends paid deduction under Section 561 of the Code
(or any successor provision), or a pro rata distribution to all shareholders of
other assets of the Trust, the Committee may, but shall not be required to, make
appropriate adjustments to (i) the number and kind of shares or other assets for
which the Option is exercisable and (ii) the per-share exercise price of the
Option.

8.2Reorganization in Which the Trust Is the Surviving Entity and in Which No
Change of Control Occurs.

Subject to Section 8.3 hereof, if the Trust shall be the surviving entity in any
reorganization, merger or consolidation of the Trust with one or more other
entities, the Option shall pertain to and apply to the securities to which a
holder of the number of shares subject to the Option would have been entitled
immediately following such reorganization, merger or consolidation, with a
corresponding proportionate adjustment of the Option Price per share so that the
aggregate Option Price thereafter shall be the same as the aggregate Option
Price immediately prior to such reorganization, merger or consolidation.

8.3Reorganization, Sale of Assets or Sale of Stock Which Involves a Change of
Control.

Subject to the exceptions set forth in the last sentence of this Section 8.3,
fifteen days prior to the scheduled consummation of a Change of Control, the
Option shall become immediately exercisable with respect to all shares subject
to the Option and shall remain exercisable for a period of fifteen days.  Any
exercise of the Option during such fifteen-day period shall be conditioned upon
the consummation of the Change of Control and shall be effective only
immediately before the consummation of the Change of Control.    Upon
consummation of any Change of Control, unless exercised the Option
shall terminate.  The Committee shall send written notice of an event that will
result in such a termination to the Optionee not later than the time at which
the Trust gives notice thereof to its shareholders.  For purposes of this
Section 8.3, a  “Change of Control” shall be deemed to occur upon (i) the
dissolution or liquidation of the Trust or upon a merger, consolidation, or
reorganization of the Trust with one or more other entities in which the Trust
is not the surviving entity, (ii) a sale of substantially all of the assets of
the Trust to another entity, or (iii) any transaction (including without
limitation a merger or reorganization in which the Trust is the surviving Trust)
which results in any person or entity (other than B. Wayne Hughes and members of
his family and their affiliates) owning 50% or more of the combined voting power
of all classes of stock of the Trust.  This Section 8.3 shall not apply to any
Change of Control to the extent that (A) provision is made in writing in
connection with such Change of Control for the assumption of the Option, or for
the substitution for the Option of a new option covering the stock of a
successor Trust, or a parent, subsidiary or affiliate thereof, with appropriate
adjustments as to the number and kind of shares and exercise prices, in which
event the Option shall continue in the manner and under the terms so provided or
(B) a majority of the full Board determines that such Change of Control shall
not trigger application of the provisions of this Section 8.3.

8.4Adjustments.





4

 

--------------------------------------------------------------------------------

 

Adjustments specified in this Section 8 relating to shares of Common Stock
or securities of the Trust shall be made by the Committee, whose determination
in that respect shall be final, binding and conclusive.  No fractional shares
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share.

9.



GENERAL RESTRICTIONS.

The Trust shall not be required to sell or issue any shares of Common Stock
under the Option if the sale or issuance of such shares would constitute a
violation by the individual exercising the Option or by the Trust of any
provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations.  If at
any time the Trust shall determine, in its discretion, that the listing,
registration or qualification of any shares of Common Stock subject to the
Option upon any securities exchange or under any state or federal law, or the
consent or approval of any government regulatory body, is necessary or desirable
as a condition of, or in connection with, the issuance or purchase of shares
hereunder, the Option may not be exercised in whole or in part unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Trust, and any
delay caused thereby shall in no way affect the date of termination of the
Option.  Specifically, in connection with the Securities Act of 1933, upon
notice of exercise of the Option, unless a registration statement under such Act
is in effect with respect to the shares covered by the Option, the Trust shall
not be required to sell or issue such shares unless the Committee has received
evidence satisfactory to the Committee that the holder of the Option may acquire
such shares pursuant to an exemption from registration under such Act.  Any
determination in this connection by the Committee shall be final, binding, and
conclusive.  The Trust shall not be obligated to take any affirmative action in
order to cause the exercise of the Option or the issuance of shares of Common
Stock pursuant thereto to comply with any law or regulation of any governmental
authority.  As to any jurisdiction that expressly imposes the requirement that
the Option shall not be exercisable unless and until the shares covered by the
Option are registered or are subject to an available exemption from
registration, the exercise of the Option (under circumstances in which the laws
of such jurisdiction apply) shall be deemed conditioned upon the effectiveness
of such registration or the availability of such an exemption.

10.



DISCLAIMER OF RIGHTS.

No provision in this Option Agreement shall be construed to confer upon
the Optionee the right to be employed by the Trust or any Subsidiary or
Service Provider or to provide services to the Trust, or to interfere in any way
with the right and authority of the Trust or any Subsidiary or Service
Provider either to increase or decrease the compensation of the Optionee at any
time, or to terminate any employment or other relationship between the Optionee
and the Trust or any Subsidiary or Service Provider.

11.



WITHHOLDING TAXES.

Upon the request of the Trust, a Subsidiary or a Service Provider, the Optionee
shall promptly pay to the Trust, Subsidiary or Service Provider, or make
arrangements satisfactory to the Trust, Subsidiary or Service Provider regarding
payment of, any federal, state or local taxes of any kind required by law to be
withheld as a result of the Optionee’s exercise of the Option.  The Trust, a
Subsidiary or a Service Provider shall have the right to deduct from payments of
any kind otherwise due to the Optionee any such taxes.  The Optionee shall make
any such payments in cash or cash equivalents or, subject to the prior approval
of the Committee, which may be withheld in the Committee’s sole discretion, the
Optionee may elect to satisfy the withholding obligation, in whole or in part,
(i) by causing the Trust, the Subsidiary or the Service Provider to withhold
shares of Common Stock otherwise issuable to the Optionee pursuant to the Option
or (ii) by delivering to the Trust, the Subsidiary or the Service Provider
shares of Common Stock already owned by the Optionee.  The shares of Common
Stock so delivered or withheld shall have an aggregate Fair Market Value equal
to the applicable withholding obligations.  The Optionee may deliver or have
withheld only shares of Common Stock that are not subject to any
repurchase, forfeiture, unfulfilled vesting, or other similar requirements.

12.



INTERPRETATION OF THIS OPTION AGREEMENT.

All decisions and interpretations made by the Committee with regard to
any question arising under the Plan or this Option Agreement shall be binding
and conclusive on the Trust and the Optionee and any other person entitled
to exercise the Option as provided for herein.  In the event that there is
any inconsistency between the provisions of this Option Agreement and of the
Plan, the provisions of the Plan shall govern.



5

 

--------------------------------------------------------------------------------

 



13.



GOVERNING LAW.

This Option Agreement is executed pursuant to and shall be governed by the laws
of the State of California (but not including the choice of law rules thereof).

14.



BINDING EFFECT.

Subject to all restrictions provided for in this Option Agreement and
by applicable law relating to assignment and transfer of this Option Agreement
and the option provided for herein, this Option Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective
heirs, executors, administrators, successors, transferees and assigns.

15.



NOTICE.

Any notice hereunder by the Optionee to the Trust shall be in writing and shall
be deemed duly given if mailed or delivered to the Trust at its
principal office, addressed to the attention of the Corporate Secretary, or if
so mailed or delivered to such other address as the Trust may hereafter
designate by notice to the Optionee.  Any notice hereunder by the Trust to the
Optionee shall be in writing and shall be deemed duly given if mailed or
delivered to the Optionee at the address specified below by the Optionee for
such purpose, or if so mailed or delivered to such other address as the Optionee
may hereafter designate by written notice given to the Trust.

16.



ENTIRE AGREEMENT.

This Option Agreement constitutes the entire agreement and supersedes all prior
understandings and agreements, written or oral, of the parties hereto
with respect to the subject matter hereof.  Neither this Option Agreement nor
any term hereof may be amended, waived, discharged or terminated except by a
written instrument signed by the Trust and the Optionee; provided, however, that
the Trust unilaterally may waive any provision hereof in writing to the extent
that such waiver does not adversely affect the interests of the Optionee
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

IN WITNESS WHEREOF, the parties hereto have duly executed this Option Agreement,
or caused this Option Agreement to be duly executed on their behalf, as of the
day and year first above written.

 

PUBLIC STORAGE:

By:

      Name

      Title

 

 

OPTIONEE:



ADDRESS FOR NOTICE TO OPTIONEE

 

Number       Street

 

City                                                    State           Zip Code

 



6

 

--------------------------------------------------------------------------------